 

PROMISSORY NOTE

(FAT Brands-Maker)

 

$30,000,000 October 20, 2017   Beverly Hills, California

 

FOR VALUE RECEIVED, the undersigned FAT Brands Inc., a Delaware corporation
(“Maker”), promises to pay to the order of Fog Cutter Capital Group Inc., a
Maryland corporation (“Holder”), which term shall include any subsequent holder
of this Promissory Note (this “Note”), in lawful money of the United States of
America, the principal sum of Thirty Million Dollars ($30,000,000), with
interest thereon commencing as of the date first written above at the rate
described below.

 

1. Interest Rate. Interest on the principal balance outstanding on this Note
shall be computed from the date hereof at the per annum rate of ten percent
(10.0%), compounded annually, and shall continue to accrue until paid. Interest
shall be computed on the basis of a year of 365 days for the actual number of
days elapsed.

 

2. Payments. The entire amount of accrued but unpaid interest along with the
outstanding principal balance of this Note shall be due and payable at the close
of business on the five-year anniversary of the date of this Note, or the next
following Business Day (the “Maturity Date”). For purposes of this Note, the
term “Business Day” shall mean a day other than a Saturday, Sunday or other day
on which commercial banks in Los Angeles, California are authorized or required
by law to close. All payments on this Note shall be applied first to the payment
of accrued and unpaid interest, and then to the reduction of the outstanding
principal balance.

 

3. Prepayment Right. Maker shall have the right to prepay at any time, in whole
or in part, the outstanding amount of accrued interest and principal balance of
this Note, without premium or penalty.

 

4. Modifications. From time to time, without affecting the obligation of Maker
to pay the outstanding principal balance, and without giving notice to or
obtaining the consent of Maker, Holder may, at the option of Holder, extend the
time for payment of the outstanding principal balance or any part thereof,
reduce the payments hereunder, release any person liable hereunder, accept a
renewal or extension of this Note, join in any extension or subordination
agreement, release any security given herefor, take or release security, or
agree in writing with Maker to modify the Interest Rate or any other provision
of this Note.

 

5. Events of Default. The occurrence of any of the following events shall
constitute an “Event of Default” hereunder:

 

(a) failure of Maker to pay any portion of the outstanding principal balance or
any portion of the accrued interest thereon when due, whether on any Maturity
Date or by declaration, acceleration, demand or otherwise, and such default
shall continue for a period of thirty (30) days after the date such payment is
due;

 

 1 

 

 

(b) failure of Maker to perform or observe any other material term, covenant or
agreement to be performed or observed by Maker pursuant to this Note and such
default shall continue for fifteen (15) days after Maker has been notified by
Holder in writing of the occurrence of such default;

 

(c) (i) a court having jurisdiction shall enter a decree or order for relief in
respect of Maker in an involuntary case under Title 11 of the United States Code
(as now and hereafter in effect, or any successor thereto, the “Bankruptcy
Code”) or any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, which decree or order is not stayed; or any similar relief
shall be granted under any applicable federal or state law; or (ii) an
involuntary case shall be commenced against Maker under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect; or a
decree or an order of a court having jurisdiction in the premises for the
appointment of a receiver, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over Maker or over all or a substantial part of
Maker’s property shall have been entered; or the involuntary appointment of an
interim receiver, trustee or other custodian of Maker for all or a substantial
part of Maker’s property shall have occurred; or a warrant of attachment,
execution or similar process shall have been issued against any substantial part
of the property of Maker, and in the case of any event described in this clause
(ii), such event shall have continued for one hundred and twenty (120) days
unless dismissed, bonded or discharged; or

 

(d) an order for relief shall be entered with respect to Maker or Maker shall
commence a voluntary case under the Bankruptcy Code or any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, or shall
consent to the entry of an order for relief in an involuntary case, or to the
conversion of an involuntary case to a voluntary case, under any such law, or
shall consent to the appointment of or the taking of possession by a receiver,
trustee or other custodian for all or a substantial part of Maker’s property; or
Maker shall make an assignment for the benefit of creditors; or Maker shall be
unable or fail, or shall admit in writing Maker’s inability, to pay his debts as
such debts become due.

 

6. Remedies. Upon the occurrence of an Event of Default specified in Section
5(c) or Section 5(d) above, the principal amount of this Note together with
accrued interest thereon shall become immediately due and payable, without
presentment, demand, notice, protest or other requirements of any kind (all of
which are hereby expressly waived by Maker). Upon the occurrence and during the
continuance of any other Event of Default Holder may, by written notice to
Maker, declare the principal amount of this Note together with accrued interest
thereon to be due and payable, and the principal amount of this Note together
with such interest shall thereupon immediately become due and payable without
presentment, further notice, protest or other requirements of any kind (all of
which are hereby expressly waived by Maker). In such event, Holder shall have
the right, in addition to all other rights and remedies hereunder or under any
other document, to foreclose or to require foreclosure of any or all liens
securing the payment hereof.

 

7. Remedies Cumulative; Waiver. The remedies of Holder as provided herein shall
be cumulative and concurrent, and may be pursued singularly, successively or
together, in the sole discretion of Holder, and may be exercised as often as
occasion therefor shall arise. No act of omission or commission of Holder,
including specifically any failure to exercise any right, remedy or recourse,
shall be deemed to be a waiver or release of the same; such waiver or release to
be affected only through a written document executed by Holder and then only to
the extent specifically recited therein. A waiver or release with reference to
any one event shall not be construed as continuing, as a bar to, or as a waiver
or release of, any subsequent right, remedy or recourse as to a subsequent
event.

 

 2 

 

 

8. Purpose of Loan. Maker certifies that the loan evidenced by this Note is
obtained for business or commercial and not household purposes, and that the
proceeds thereof shall not be used for the purchase of margin stock.

 

9. Miscellaneous Provisions.

 

(a) Maker waives, to the fullest extent permitted by law, demand for payment,
presentment for payment, protest, notice of protest, notice of dishonor, notice
of nonpayment, notice of acceleration of maturity, any duty or obligation of
Holder to effect, protect, perfect, retain or enforce any security for the
payment of this Note or to proceed against any collateral before otherwise
enforcing this Note.

 

(b) Maker, and each endorser and cosigner of this Note, acknowledges and agrees
that the provisions of this Note will be governed by and construed in accordance
with the laws of the State of California, without regard to the conflicts of law
provisions of the State of California or of any other state.

 

(c) Any action, suit or proceeding seeking to enforce any provision of, or based
on any matter arising out of or in connection with, this Note shall only be
brought in any federal court or state court located in Los Angeles County, State
of California, and Maker consents to the exclusive jurisdiction and venue of
such courts (and of the appropriate appellate courts therefrom) in any such
action, suit or proceeding and irrevocably waives, to the fullest extent
permitted by law, any objection that it may now or hereafter have to the laying
of the venue of any such, action, suit or proceeding in any such court or that
any such action, suit or proceeding brought in any such court has been brought
in an inconvenient forum. Process in any such action, suit or proceeding may be
served on Maker or Holder anywhere in the world, whether within or without the
jurisdiction of any such court.

 

(d) Any notice or other communication required or permitted pursuant to this
Agreement shall be in writing, and sent (whether by hand, mail, telecopy or
otherwise) with all postage or other charges prepaid, to the addressee at its
address or telecopy number set forth below or to such other address or telecopy
number as may be provided by notice hereunder. Any notice or other communication
hereunder shall be deemed given only upon receipt by the addressee.

 

  If to Holder: Fog Cutter Capital Group Inc.     9720 Wilshire Boulevard, Suite
500     Beverly Hills, CA 90212     Attn: Chief Executive Officer     Fax: (310)
319-1863

 

 3 

 

 

  If to Maker: FAT Brands Inc.     9720 Wilshire Boulevard, Suite 500    
Beverly Hills, CA 90212     Attn: Chief Financial Officer     Fax:
____________________

 

(e) Maker agrees to reimburse Holder for all costs, including, without
limitation, reasonable attorneys’ fees, incurred to collect this Note if this
Note is not paid when due, including, but not limited to, attorneys’ fees
incurred in connection with any bankruptcy proceedings instituted by or against
Maker (including relief from stay litigation).

 

(f) If any provision hereof is for any reason and to any extent, invalid or
unenforceable, then neither the remainder of the document in which such
provision is contained, nor the application of the provision to other persons,
entities or circumstances shall be affected thereby, but instead shall be
enforceable to the maximum extent permitted by law.

 

(g) This Note may not be modified or amended orally, but only by a modification
or amendment in writing signed by each of Holder and Maker.

 

(h) In the event that at any time any payment received by Holder hereunder shall
be deemed by final order of a court of competent jurisdiction to have been a
voidable preference or fraudulent conveyance under the bankruptcy or insolvency
laws of the United States, or shall otherwise be deemed to be due to any party
other than Holder, then, in any such event, the obligation to make such payment
shall survive any cancellation of this Note and/or return thereof to Maker and
shall not be discharged or satisfied by any prior payment thereof and/or
cancellation of this Note, but shall remain a valid and binding obligation
enforceable in accordance with the terms and provisions hereof.

 

(i) Time is of the essence hereof.

 

[Remainder of Page Blank]

 

 4 

 

 

IN WITNESS WHEREOF, Maker has executed this Promissory Note as of the day and
year first above written.

 

  “MAKER”       FAT Brands Inc.         By: /s/ Andrew Wiederhorn   Name: Andrew
Wiederhorn   Title: President and CEO

 

 5 

 

 